DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 12/02/2020, claims 57-60 are newly added, claims 37-39,41-49, and 53-60 are pending; Claims 40, 50-52 are cancelled.
Claims 37, 39, 41-46, 48-49, 53-55 have been amended.
Claim Objections
Claim 54 is objected to because of the following informalities:  
Claim 54 recites: “when the door is in the closed state a top edge of the distal surface of the handle …” should read -- “when the door is in the closed state, a top edge of the distal surface of the handle …--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-38, 42, 45, 55-56, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN204049335U (see the attached English Translation in 03/16/2018 IDS), hereinafter ‘335 

Regarding claim 37, ‘335 discloses
(electric oven, see title and figs.1, and 6-7) comprising: 
a housing (housing 2, see figs.1 and 6-7) comprising a cooking chamber (baking cavity, see abstract), a top portion having a first opening (a top portion of the housing having the hole 9, see figs.1, 6-7), and a front portion having a front opening (front portion of the housing 2 where covered by the door, see figs.1, 6-7); 

    PNG
    media_image1.png
    605
    677
    media_image1.png
    Greyscale

Annotated figure 1 of ‘335
a first transparent panel (transparent sheet 7A, see figs.1, 6-7) fixedly coupled to the housing (housing 2, see figs.1 and 6-7) to close the first opening (hole 9, see figs.1, 6-7)  in the top portion of the housing (top portion of the housing 2, see figs.1, 6-7), an outer surface of the top portion of the housing (outer surface of the top portion of the housing 2, see figs.1 and 6-7) and the first transparent panel (transparent sheet 7A, see figs.1, 6-7) forming a first external surface of the oven appliance (see first external surface of the electric oven in annotated fig.6 below), the first transparent panel (transparent sheet 7A, see figs.1, 6-7) forming a first window (transparent sheet 7, see figs.1, 6-7) such that the cooking chamber (baking cavity, see abstract) is visible from the first external surface (see first external surface of the electric oven in annotated fig.6 below) through the first window (transparent sheet 7, see figs.1, 6-7. See abstract: “user can observe the baking food placed in a container of the baking cavity from the top portion of the electric oven”), and wherein a first axis extends normal to the first external surface (see first axis in annotated fig.6 below); 
a door (door, see figs.1, 6-7. See door in annotated fig.6 below) pivotably coupled to the housing (housing 2, see figs.1 and 6-7) between an open state whereby the front opening forms a passageway into the cooking chamber (open state of the door, where food is inserted into the baking cavity, see fig.1, when the door assembly opens) and a closed state whereby the door closes the front opening (closed state of the door during the cooking process, see fig.6, wherein the door is closed), an outer surface of the door (outer surface of the door, see fig.6) forming a second external surface of the oven appliance  (see second external surface of the electric oven in annotated fig.6 below); and 

    PNG
    media_image2.png
    729
    1012
    media_image2.png
    Greyscale

Annotated figure 6 of ‘335

wherein a second axis (see second axis in annotated fig.6 above) extends normal to the second external surface (annotated second external surface above, see fig.6), the second axis (see second axis in annotated fig.6 above) being non-parallel to the first axis (see first axis in annotated fig.6 above); 
 and wherein the first window (transparent sheet 7/ 7A, see figs.1, 6-7) occupies at least 25% of a surface area (surface area of the fixture 8, see figs.1,6-7) of the first external surface appliance (see first external surface of the electric oven in annotated fig.6 above).
However, ‘335 does not explicitly disclose the door comprising a second opening and a second transparent panel positioned in the second opening;

and wherein the second window occupies at least 25% of a surface area of the second external surface.  
Nonetheless, ‘335 discloses the user can also observe baking food in a baking cavity in front of the front door  (see abstract and para.[0015]: “using the utility model can not only be observed from baked goods in front of the door, …”). Thus, it is clear to state that to the front door comprises a transparent panel 4 so that the user can observe the food inside from the front door. 
Thus, ‘335 discloses the door comprising a second opening (opening where attached the door assembly 4, see abstract and para. [0015]) and a second transparent panel (door assembly 4, see figs.1, 6-7) positioned in the second opening (opening where attached the door assembly 4, see abstract and para. [0015]);

    PNG
    media_image3.png
    624
    852
    media_image3.png
    Greyscale

Annotated fig. 6 of ‘355
(door assembly 4, see figs.1,6,7) forming  a second window (door assembly 4, see figs.1,6,7) such that the cooking chamber (baking cavity, see abstract) is visible from the second external surface (external surface of the door,  see second external surface in annotated fig.6 above) through the second window (door 4. See abstract and para. [0015]: “using the utility model can not only be observed from baked goods in front of the door…”);
and wherein the second window (door assembly 4, see figs.1,6,7) occupies at least 25% of a surface area of the second external surface (external surface of the door, see second external surface of the door in annotated fig.6 above).  
(Note: ‘335 also uses the patent No: CN201320349005 as a prior art (see para.0002 of ‘355) to show that the user can observe the toaster oven food through the front glass door, wherein the door comprises the transparent panel 12. Thus, it is clear to state that for the purpose of observing the food inside the housing through the front door, the front door needs to be have a transparent panel as cited in the claim). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have utilized the door as taught by ‘335 to include that the door comprising the second opening and the second transparent panel positioned in the second opening, the second transparent panel forming  the second window such that the cooking chamber is visible from the second external surface through the second window, and wherein the second window occupies at least 25% of a surface area of the second external surface.  Doing so allows the user can observe the food inside from the front door easily.
Regarding claim 38, ‘335 further discloses the first axis (see first axis in annotated fig.6 above) is normal to the second axis (see second axis in annotated fig.6 above. The first axis extends normal to the top of the housing 2 and the second axis extends normal to the front door (door 4). Thus, the first axis is normal to the second axis).  
Regarding claim 42, ‘335 further discloses the first transparent panel (transparent sheet 7A, see figs.1, 6-7) is non-detachably coupled to the housing (housing 2, see figs.1 and 6-7. During the cooking process, the transparent sheet 7A is attached firmly in the housing to observe the food from the top portion).  
Regarding claim 45, ‘335 further discloses the cooking chamber (baking cavity) is entirely enclosed when the door (door, see figs.1, 6-7) is in the closed state (it is clear that the baking cavity is entirely enclosed during the cooking process when the door has to be closed).  
Regarding claim 55, ‘335 discloses an oven appliance comprising: 
a housing assembly (housing 2, see figs.1 and 6-7) comprising a housing (housing 2, see figs.1 and 6-7) and a door (door, see figs.1, 6-7. See door in annotated fig.6 below), 


    PNG
    media_image4.png
    575
    842
    media_image4.png
    Greyscale


the housing (housing 2, see figs.1 and 6-7) comprising a cooking chamber (baking cavity, see abstract), a front portion (front portion of the oven) having a front opening (front opening where the door is attached), and a top portion (top portion of the oven) that forms a roof of the cooking chamber (baking cavity, see abstract), the top portion (top portion of the oven) comprising an exposed outer surface (outer surface of the housing 2, see figs.1, 6-7) having a first surface area (surface area of the fixture 8, see figs.1,6-7); 
the door (door, see figs.1, 6-7. See door in annotated fig.6 below) coupled to the housing (housing 2, see figs.1 and 6-7) and alterable between an open state wherein the front opening is exposed and provides a passageway into the cooking chamber (open state of the door, where food is inserted into the baking cavity, see fig.1, when the door assembly opens) and a closed state wherein the door closes the front opening thereby completely enclosing the cooking chamber (closed state of the door during the cooking process, see fig.6, wherein the door is closed), the door comprising an exposed outer surface (outer surface of the door, see fig.6) having a second surface area (surface area of the door, see fig.6); 
a first window (transparent sheet 7A, see figs.1, 6-7) located in the top portion of the housing (top portion of the housing 2, see figs.1, 6-7), the first window (transparent sheet 7A, see figs.1, 6-7) formed by a first transparent panel (transparent sheet 7A, see figs.1, 6-7) that is fixed to the housing (housing 2, see figs.1, 6-7) and closes a first opening (hole 9, see figs.1, 6-7)  in the top portion of the housing (top portion of the housing 2, see figs.1, 6-7), the first window  (transparent sheet 7A, see figs.1, 6-7) occupying at least 25% of the first surface area (surface area of the fixture 8, see figs.1,6-7); of the exposed outer surface of the top portion of the housing (outer surface of the top portion of the housing 2, see figs.1 and 6-7);
(door assembly 4, see figs.1, 6-7) located in the door (see door in annotated fig.1 above).
However, ‘335 does not explicitly disclose the second window formed by a second transparent panel that is fixed to the housing and closes a second opening in the door, the second window occupying at least 25% of the second surface area of the exposed outer surface of the door.
Nonetheless, ‘335 discloses that the user can also observe baking food in a baking cavity in front of the front door  (see abstract and para.[0015]: “using the utility model can not only be observed from baked goods in front of the door, it is also able to observe from the top of the oven…”). Thus, it is clear to the front door 4 comprises a transparent panel so that the user can observe the food inside from the front door. Thus, ‘335 discloses:
a second window (door assembly 4, see figs.1 and 6-7) located in the door (door, see figs.1, 6-7), the second window (door assembly 4, see figs.1 and 6-7) the second window (door assembly 4, see figs.1,6,7) formed by a second transparent panel (see abstract and para.[0015]: “using the utility model can not only be observed from baked goods in front of the door…”) that is fixed to the housing (housing 2, see figs.1, 6-7) and closes a second opening in the door (opening where attached the door assembly 4, see figs.1 and 6-7), the second window (door assembly 4, see figs.1 and 6-7) occupying at least 25% of the second surface area of the exposed outer surface of the door (outer surface of the door, see figs.1, 6-7).  

    PNG
    media_image5.png
    624
    852
    media_image5.png
    Greyscale

(Note: ‘335 also uses the patent No: CN201320349005 as a prior art (see para.0002 of ‘355) to show that the user can observe the toaster oven food through the front glass door, wherein the door comprises the transparent panel 12. Thus, it is clear to state that for the purpose of observing the food inside the housing through the front door, the front door needs to be have a transparent panel as cited in the claim). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have utilized the door as taught by ‘335 to include the second window located in the door, the second window formed by the second transparent panel that is fixed to the housing and closes a second opening in the door, the second window occupying at least 25% of the second surface area of the exposed outer surface of the door. Doing so allows the user can observe the food inside from the front door easily.
Regarding claim 56, ‘335 further discloses the exposed outer surface of the top portion of the housing (outer surface of the housing 2, see figs.1 and 6-7) is oriented perpendicular to the exposed outer surface of the door (outer surface of the door, see figs.1 and 6-7), and wherein the first window (transparent sheet 7A, see figs.1, 6-7) occupies at least 50% of the first surface area (surface area of the fixture 8, see figs.1,6-7) and the second window (door assembly 4, see figs.1,6,7) occupies at least 50% of the second surface area (outer surface of the door, see figs.1, 6-7).  
Regarding claim 58, ‘335 further discloses the first transparent panel (transparent sheet 7A, see fig.1) is non- detachably coupled to the housing (housing 2, see fig.1 during the cooking process, the transparent sheet 7A is attached firmly in the housing to observe the food from the top portion).  
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘335 in view of Estrella (US 20140110392 A1)

Regarding claim 39, ‘335 further discloses the cooking chamber (baking cavity, see abstract) comprises a heating element (see claim 1, wherein a heating unit placed inside the housing).  
However, ‘335 does not explicitly disclose a circulation compartment and a vent, whereby the vent fluidly couples the circulation compartment to the cooking chamber, and the circulation compartment comprises a fan that forces air into the cooking chamber via the vent.
Nevertheless, Estrella discloses an oven baffle, comprising:
a circulation compartment (compartment comprises fan 120, see fig.10) and a vent (upper vents 212,214, or inlet opening 202, see figs.10-11), whereby the vent (upper vents 212,214, or inlet opening 202, see figs.10-11) fluidly couples the circulation compartment (compartment comprises fan 120, see fig.10) to the cooking chamber (cooking chamber, see para.0042), and the circulation compartment comprises a fan (compartment comprises fan 120, see fig.10) that forces air into the cooking chamber (cooking chamber, see para.0042) via the vent (see para.0042).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings as taught by Estrella into ‘335, such that the oven in ‘335 comprises the circulation compartment and the vent, wherein the vent fluidly couples the circulation compartment to the cooking chamber, and the circulation compartment comprises a fan that forces air into the cooking chamber via the vent as taught by Estrella. Doing so allows air flows through all areas of the cooking chamber to produce a generally even distribution of heat (see para.0042 of Estrella)
Claims 41, 44, 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘335 in view of Feder (US2733706A)

Regarding claim 41, ‘335 further discloses the first transparent panel (transparent sheet 7A, see figs.1, 6-7) comprises a first surface (upper surface of the transparent sheet 7A, see figs.1, 6-7) that is opposite a second surface (lower surface of the transparent sheet 7A, see figs.1, 6-7), the first and second surfaces being planar (the upper and lower surfaces of the transparent sheet 7A is planar, see figs.1, 6-7).
However, ‘335 does not explicitly disclose the first surface of the transparent panel being flush with the outer surface of the top portion of the housing so that the first external surface of the oven appliance is planar.  
Nevertheless, Feder discloses a cooking range has a transparent window on the top of the oven, comprising:
the first surface of the transparent panel (upper surface of the transparent panel 32, see figs.1-4) being flush with the outer surface of the top portion of the housing (top wall 12 of the oven’s housing, see figs.1-4 and last lines, col.2- line 1col.3: “this panel flush with the surface of the top wall 12”) so that the first external surface of the oven appliance is planar (see figs.3-4).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the transparent sheet 7A and the external surface of the housing 2 in ‘335 as taught by Feder, such that the first surface of the transparent panel being flush with the outer surface of the top portion of the housing so that the first external surface of the oven appliance is planar.  Doing so allows the transparent panel forms, in effect, a continuation of the working surface, and does not materially reduce the effective area of this surface (see col.3, lines 1-4 of Feder).
Regarding claim 44, ‘335 further discloses the first window (transparent sheet 7, see figs.1, 6-7) comprises a second transparent panel (transparent sheet 7B, see figs.1, 6-7) having a first surface (upper surface of the transparent sheet 7B, see figs.1, 6-7) opposite a second surface (lower surface of the transparent sheet 7B, see figs.1, 6-7), the first and second surfaces (upper and lower surfaces of the transparent sheet 7B, see figs.1, 6-7) being planar, and the second transparent panel (transparent sheet 7B, see figs.1, 6-7) being spaced apart from the first transparent panel (transparent sheet 7A, see figs.1, 6-7) by a gap (see fig.7), wherein the first surface of the second transparent panel (upper surface of the transparent sheet 7B, see figs.1, 6-7) faces the second surface of the first transparent panel (lower surface of the transparent sheet 7A, see figs.1, 6-7).  
Regarding claim 46, ‘335 further discloses the second surface of the second transparent panel (transparent sheet 7B, see figs.1, 6-7) at least partially defines the cooking chamber (baking cavity).  
Regarding claim 47, ‘335 discloses substantially all the claimed limitations as set forth.
However, ‘335 does not explicitly disclose the second transparent panel comprises glass.  
Nevertheless, Feder further discloses the second transparent panel comprises glass (glass panel 38, see col.3 lines 59-60).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the transparent sheet 7B in ‘335 as taught by Feder, such that the second transparent panel comprises glass.  Doing so allows the glass door can increase the visibility of a cooking area.
Regarding claim 48, ‘335 further discloses the first surface of the second transparent panel (upper surface of the transparent sheet 7B, see figs.1, 6-7) and the second surface of the first transparent panel (lower surface of the transparent sheet 7A, see figs.1, 6-7) are offset by a non-zero distance (see fig. 7).  
Regarding claim 49, ‘335 further discloses the first surface of the first transparent panel (upper surface of the transparent sheet 7A, see figs.1, 6-7) has a first surface area (a portion of the 7A’s surface. See first surface are in annotated fig.7 below) and the first surface of the second transparent panel (upper surface of the transparent sheet 7B, see figs.1, 6-7) has a second surface area (a portion of the 7B’s surface. See second surface are in annotated fig.7 below), the  (see annotated fig.7 below).  

    PNG
    media_image6.png
    399
    614
    media_image6.png
    Greyscale

Annotated fig.7 of ‘335
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘335 in view of Sherman (US2687125A)

Regarding claim 43, ‘355 discloses substantially all the claimed limitations as set forth.
However, ‘355 does not explicitly disclose the first transparent panel comprises glass.  
Nevertheless, Sherman discloses a cooking stove, comprising: 
the first transparent panel comprises glass (glass window 31, see col.3, line 27).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the transparent sheet 7A in ‘335 as taught by Sherman, such that the first transparent panel comprises glass. Doing so allows the glass door can increase the visibility of a cooking area, and glass is durable and safe for use.
Claims 53 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘335 in view of IVANOVIC (US 20180216830 A1)
Regarding claim 53, ‘335 further discloses a handle protruding from the outer surface of the door (see handle protruding from the outer surface of the door in annotated fig.1 below), the handle (see handle below) being elongated between first and second side portions of the housing (left and right sides of the housing 2, see fig.1) and terminating at a distal surface (distal surface of the handle).

    PNG
    media_image7.png
    571
    653
    media_image7.png
    Greyscale

Annotated fig.1 of ‘335
 	However, ‘335 does not explicitly disclose the distal surface comprising a display that provides a visual indicia containing cooking information and non-cooking related information.  
IVANOVIC discloses a door handle (20) for a door (16) of a cooking oven (10), comprising:
The handle (handle 20, see figs. 1-2) has distal surface comprising a display surface (display surface comprises the electric device 28, see figs.1-2 and para.002, wherein the electric device) that provides a visual indicia containing cooking information and non-cooking related information (see para.002 and 0050. Para.0024 recites: “the electric device may comprise at least one camera, camera lens, camera module, LED display, antenna, projector, sensor and/or USB interface. These features allow a plurality of applications”. It is clear that the LED display or projector provides visual indicate containing data/ information)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the handle in ‘335 to include the distal surface comprising a display that provides a visual indicia containing cooking information and non-cooking related information as taught by IVANOVIC. Doing so allows remote live visual monitoring of the cooking by the user (see para.0002 of IVANOVIC).
Regarding claim 57, ‘335 further discloses a handle (see handle in annotated fig.1 below) protruding from the exposed outer surface of the door (outer surface of the door, see fig.1)

    PNG
    media_image8.png
    542
    642
    media_image8.png
    Greyscale

Annotated fig.1 of ‘355
However, ‘335 does not explicitly disclose the handle terminating in a display surface that lies in a plane that is oblique to the exposed outer surfaces of the top portion of the housing and of the door without intersecting the exposed outer surface of the top portion of the housing or the exposed outer surface of the door, the display surface inclined downwardly and away from the housing.  
IVANOVIC discloses a door handle (20) for a door (16) of a cooking oven (10), comprising:
the handle (handle 20, see figs. 1-2) terminating in a display surface (display surface comprises the electric device 28, see figs.1-2) that lies in a plane (plane contains the electric device 28, see fig.2) that is oblique to the exposed outer surfaces of the top portion of the housing and of the door (outer surfaces of the top portion of the oven 10’s housing and the door 16, see fig.2) outer surfaces of the top portion of the oven 10’s housing and the door 16, see fig.2), the display surface (display surface comprises the electric device 28, see figs.1-2) inclined downwardly and away from the housing (oven’s 10 housing, see fig.2).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the handle in ‘335 to include the distal surface comprising a display that provides a visual indicia containing cooking information and non-cooking related information as taught by IVANOVIC. Doing so allows remote live visual monitoring of the cooking by the user (see para.0002 of IVANOVIC).

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘335 in view of IVANOVIC as applied to claim 53, and further in view of Steiner (US D736554 S)
Regarding claim 54, IVANOVIC further discloses the distal surface of the handle (distal surface of the handle 20, see fig.2) lies in a plane that is oblique to the first (the first axis extends normal to top of the oven’s housing, see fig.2) and second axes (the second axis extends normal to the door, see fig.2) and does not intersect the housing or the door(see annotated fig.2 below),

    PNG
    media_image9.png
    758
    739
    media_image9.png
    Greyscale

Annotated figure 2 of IVANOVIC
wherein when the door is in the closed state (door 16 is closed state shown in fig.2) a top edge of the distal surface of the handle (top edge of the distal surface 28 of the handle 20, see fig.2) is located a first distance from the second external surface (external surface of the door, see figs.1-2) measured in a direction of the second axis (see second axis in annotated fig.2 above) and a bottom edge of the distal surface of the handle (top edge of the distal surface 28 of the handle 20, see fig.2) is located a second distance from the second external surface (external surface of the door, see figs.1-2) measured in the direction of the second axis (see second axis in annotated fig.2 above).
However, IVANOVIC does not explicitly disclose the second distance being greater than the first distance.  
Steiner discloses an oven comprises a handle, wherein the second distance being greater than the first distance (see annotated fig.2 below).  


    PNG
    media_image10.png
    455
    673
    media_image10.png
    Greyscale

Annotated fig.2 of Steiner


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the handle in the combo ‘335 and IVANOVIC to include the second distance being greater than the first distance as taught by Steiner. Doing so allow the user can see the display disposed on the handle easily from the top. In addition, It would have been an obvious matter of design choice to include the second distance being greater than the first distance, for the purpose of obtaining the handle’s shape as desired, since such a modification .
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘335 in view of Feder (US2733706A) and further in view of IVANOVIC (US 20180216830 A1)
Regarding claim 59, ‘335 discloses 
An oven housing assembly (electric oven, see title and figs.1, and 6-7) comprising: a housing (housing 2, see figs.1 and 6-7) defining a cooking chamber (baking cavity, see abstract), the housing (baking cavity, see abstract) comprising a front opening (front opening where attached the door, see figs.1, 6-7) and a top opening (hole 9, see figs.1, 6-7); 
a transparent panel (transparent sheet 7A, see figs.1, 6-7) positioned in the top opening (hole 9, see figs.1, 6-7) and coupled to the housing (housing 2, see figs.1 and 6-7) to form a first window (transparent sheet 7A, see figs.1, 6-7), a top surface of the housing (top surface of the housing 2, see figs.1 and 6-7) and the transparent panel (transparent sheet 7A, see figs.1, 6-7)  and forming a first planar external surface of the oven housing assembly (the transparent sheet 7A and the external surface of the housing forming a first planar external surface from the top view. See first planar external surface in annotated fig.1 below); 
a door (door, see figs.1, 6-7. See door in annotated fig.6 below) pivotably coupled to the housing (housing 2, see figs.1 and 6-7) and alterable between an open state whereby the front opening is exposed to form a passageway into the cooking chamber (open state of the door, where food is inserted into the baking cavity, see fig.1, when the door assembly opens) and a closed state whereby the door closes the front opening and the cooking chamber is entirely enclosed (open state of the door, where food is inserted into the baking cavity, see fig.1, when the door assembly opens), the door  (door, see figs.1, 6-7. See door in annotated fig.6 below) comprising: 
a second window (door assembly 4, see figs.1, 6-7) that forms a part of an outer surface of the door (outer surface of the annotated door shown below); and

    PNG
    media_image11.png
    575
    816
    media_image11.png
    Greyscale

Annotated fig.1 of ‘355

 a handle (handle of the oven, see figs.1 and 6-7) protruding from the outer surface of the door (outer surface of the door, see figs.1 and 6-7); and wherein 
the first window (transparent sheet 7A, see figs.1, 6-7) occupies at least 50% of a surface area ((surface area of the fixture 8, see figs.1,6-7)) of the first planar external surface of the oven housing assembly (the external surface of the housing 2, see figs.1, 6-7) and wherein the second door assembly 4, see figs.1, 6-7) occupies at least 50% of a surface area of the outer surface of the door (see annotated door in fig.1 above).  
However, ‘335 does not explicitly disclose a top surface of the housing and the transparent panel being flush;
the handle terminating at a distal display surface that lies in a plane that is oblique to the first and second windows and does not intersect either of the first and second windows, the distal display surface configured to display information.
Nevertheless, Feder discloses a cooking range has a transparent window on the top of the oven, comprising:
the first surface of the transparent panel (upper surface of the transparent panel 32, see figs.1-4) being flush with the outer surface of the top portion of the housing (top wall 12 of the oven’s housing, see figs.1-4 and last lines, col.2- line 1col.3: “this panel flush with the surface of the top wall 12”) so that the first external surface of the oven appliance is planar (see figs.3-4).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the transparent sheet 7A and the external surface of the housing 2 in ‘335 as taught by Feder, such that the first surface of the transparent panel being flush with the outer surface of the top portion of the housing so that the first external surface of the oven appliance is planar.  Doing so allows the transparent panel forms, in effect, a continuation of the working surface, and does not materially reduce the effective area of this surface (see col.3, lines 1-4 of Feder).
Furthermore, IVANOVIC discloses a door handle (20) for a door (16) of a cooking oven (10), comprising:
(handle 20, see figs. 1-2) protruding from the outer surface of the door (outer surface of the door 16, see figs.1-2) and terminating at a distal display surface (display surface comprises the electric device 28, see figs.1-2 and para.002, wherein the electric device includes display(s)) that lies in a plane that is oblique to the front and the top of the oven (where includes the first and second windows in ‘355) and does not intersect either the front and the top of the oven (see annotated fig.2 below), the distal display surface configured to display information (see para.002 and 0050. Para.0024 recites: “the electric device may comprise at least one camera, camera lens, camera module, LED display, antenna, projector, sensor and/or USB interface. These features allow a plurality of applications”).
.

    PNG
    media_image9.png
    758
    739
    media_image9.png
    Greyscale

Annotated fig.2 of IVANOVIC
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the handle in the combo‘335 and IVANOVIC to include the handle terminating at a distal display surface that lies in a plane that is oblique to the first and second 
Regarding claim 60, ‘335 further discloses the first transparent panel (transparent sheet 7A, see fig.1) is fixed to the housing (housing 2, see fig.1).  
Response to Arguments
Claim Rejections - 35 USC § 112: the new amendments filed on 12/02/2020 has overcome 112 rejections. The 112(b) Rejections are withdrawn in this office action.
Claim Rejections - 35 USC § 102: Applicant’s arguments, see Remarks, filed on 12/02/2020, with respect to the rejection(s) of claim(s) 37 and 55 under 102 Rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 103 rejections is made in view of ‘355.
Claim Rejections - 35 USC § 103:
The dependent claims 39, 41-49, 53, 54 and 56-58 are rejected by the virtue of their dependency from claims 37 and 55.
Claim 54: based on the new amendments, a new ground of rejections is made in view of the combo ‘335, IVANOVIC, and Steiner (newly cited references).
The new claims 59-60 are rejected in view of the combo ‘355, Feder (US2733706A), and IVANOVIC (newly cited references).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


    PNG
    media_image12.png
    679
    656
    media_image12.png
    Greyscale

US 5203252 A discloses a toaster with multi-function, including viewable windows on the top and front of the cooking chambers, wherein the windows cover more than 50% of the external surfaces of the top and front (see fig.2).


    PNG
    media_image13.png
    462
    537
    media_image13.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761